DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses “wherein the pulse spacings form a first set, wherein the first set is defined by {T(delay)+i*T(Pulse): i is an element of the natural numbers between 0 and j}, wherein for all values of i it holds that: T(delay)+i*T(Pulse) < (2T(delay)+2T(Pulse)), wherein the first set only comprises one element for all values of i between 0 and j, respectively, and wherein T(delay) defines a pulse spacing base unit”.
The closest prior art of record is Lepere et al. (US 20150070683, hereinafter Lepere). Lepere teaches “For each received pulse, processor 2845 is operative to: determine a current apparent distance using the arrival time of the received pulse and the emission time of the latest emitted pulse, calculate a measured delta distance between the current apparent distance and a previous apparent distance, assign a range interval by comparing the measured delta distance with at least one expected delta distance, where each expected delta distance is synchronized with the index of the latest emitted pulse, define the current apparent distance to be a true measured distance for any received pulse assigned to a first time interval, and define the current apparent distance to be a false measured distance for any received pulse not assigned to the first time interval. Memory 2820 is operative to store the true measured distances”.
Another closest prior art of record is Bolkow et al. (US 4699508, hereinafter Bolkow). Bolkow teaches “Not only the time distances of the delayed individual measuring and reference light pulse signals from a defined succeeding edge of the time base signal but also substantially larger time distances, namely the whole time of travel of the individual measuring and reference light pulse signals, are to be measured. The corresponding measurement values can be obtained with the aid of a main counter 132, which receives the time base signal of the oscillator 101 through line 102 and counts the relevant (i.e. either the rising or the falling) edges thereof”.
In regards to claim 1, Lepere taken either individually or in combination with Bolkow fails to teach or render obvious an apparatus for disclosing: “wherein the pulse spacings form a first set, wherein the first set is defined by {T(delay)+i*T(Pulse): i is an element of the natural numbers between 0 and j}, wherein for all values of i it holds that: T(delay)+i*T(Pulse) < (2T(delay)+2T(Pulse)), wherein the first set only comprises one element for all values of i between 0 and j, respectively, and wherein T(delay) defines a pulse spacing base unit”.
Claims 2-14 are allowed as being dependent claims to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663